PER CURIAM.
The petition for writ of certiorari reflected probable jurisdiction in this Court. We issued the writ and dispensed with oral argument pursuant to Florida Rule of Appellate Procedure 9.320. After careful consideration of the briefs and record, we have determined that conflict was dispelled by Clark v. State, 363 So.2d 331 (Fla.1978), thereby leaving this Court without jurisdiction. Accordingly, the writ must be and is hereby discharged and the petition for writ of certiorari is dismissed. See Linder v. Combustion Engineering, Inc., 342 So.2d 474 (Fla.1977); Florida East Coast Railway v. Rouse, 194 So.2d 260 (Fla.), conformed to, 195 So.2d 611 (Fla. 3d DCA 1967); Weedman v. Sunland Roller Rink, Inc., 349 So.2d 752 (Fla. 3d DCA 1977).
It is so ordered.
ENGLAND, C. J., and BOYD, SUND-BERG, HATCHETT and ALDERMAN, JJ., concur.